                  Case 19-20140       Doc 14     Filed 10/07/19    Entered 10/07/19 14:54:35        Desc Main Document         Page 1 of 3


                                                     IN THE UNITED STATES BANKRUPTCY COURT
                                                             EASTERN DISTRICT OF TEXAS
                                                                 MARSHALL DIVISION

IN RE: Moore, Tosha Yvette                                                                   CASE NO 19-20140-BTR-13

                                                                                             CHAPTER 13




                                                                        AMENDED

                                                      VERIFICATION OF CREDITOR MATRIX

  The above named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.


Date       10/07/2019              Signature                                    /s/ Tosha Yvette Moore
                                                                              Tosha Yvette Moore, Debtor
                      Case 19-20140   Doc 14   Filed 10/07/19   Entered 10/07/19 14:54:35   Desc Main Document   Page 2 of 3



Attorney General of Texas                         Capital One Bank USA                                  Carey D Ebert
Bankruptcy Section                                15000 Capital One Dr                                  PO Box 941166
400 South Zang, Ste 1100                          Henrico, VA 23238                                     Plano, TX 75094-1166
Dallas, TX 75208



Commonwealth Financial                            Conns Credit Corp                                     Cresco Capital
245 Main Street                                   3295 College St                                       57575 190th St
Scranton, PA 18519                                Beaumont, TX 77701                                    Pacific Junction, IA 51561




Diversified Consultant                            EOS CCA                                               Fed Loan Serv
10550 Derrwood Park Blvd                          700 Longwater Drive                                   PO Box 60610
Jacksonville, FL 32256                            Norwell, MA 02061                                     Harrisburg, PA 17106




Five Star Auto                                    Freedom Truck Finance, LLC                            Internal Revenue Service
9525 Crowley Rd                                   PO Box 515797                                         Insolvency
Fort Worth, TX 76134                              Dallas, TX 75251                                      PO Box 21126
                                                                                                        Philadelphia, PA 19114



Internal Revenue Service                          Jefferson Capital                                     Lee Law Firm, PLLC
IRS - SBSE Insolvency Area 10                     16 McLeland Rd                                        8701 Bedford Euless Rd 510
1100 Commerce St., MC 5026 DAL                    Saint Cloud, MN 56303                                 Hurst, TX 76053
Dallas, TX 75242



Linebarger Goggan Blair et al                     Merchants Credit                                      Navy Federal Credit Union
2323 Bryan 1600                                   223 W Jackson Blvd 700                                PO Box 3700
Dallas, TX 75201                                  Chicago, IL 60606                                     Merrifield, VA 22119




Rodney Keith Nelson                               North East Texas Credit Union                         One United Bank
4476 FM 3001                                      1115 Lone Star Blvd                                   3683 Crenshaw Blvd
Jefferson, TX 75657                               Terrell, TX 75160                                     Los Angeles, CA 90016




Peoplefund                                        SouthStar Capital                                     Southwest Recovery Service
2921 E 17th St                                    900 Wando P)ark Blvd                                  17311 Dallas Pkwy Ste 23
Austin, TX 78702                                  Mount Pleasant, SC 29464                              Dallas, TX 75248




State Comptroller                                 Synerprise Consulting                                 TBOM/Contfin
Revenue Accounting Div Bankruptcy                 Services                                              45500 New Linden Hill Rd
PO Box 13528                                      2809 Regal Rd Ste 107                                 Wilmington, DE 19808
Ecleto, TX 78111                                  Dallas, TX 75373-0001



Texas Alcohol Beverage                            Texas Employment                                      United States Attorney
Commission                                        Commission                                            110 North College Ave 700
Licenses and Permits Division                     TEC Building - Bankruptcy                             Tyler, TX 75702-0204
PO Box 13127                                      101 E. 15th Street
Austin, TX 78711-3127                             Austin, TX 78778
                 Case 19-20140   Doc 14   Filed 10/07/19   Entered 10/07/19 14:54:35   Desc Main Document   Page 3 of 3



United States Trustee's Office
110 North College Ave 300
Tyler, TX 75702-7231
